Citation Nr: 0723756	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
St. Paul, Minnesota, VA Regional Office (RO).  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in April 2007.  A transcript of the hearing 
has been associated with the claims file.  The Board notes 
that at the hearing, the veteran's representative raised the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  Transcript at 5-7 (2007).  This 
issue is referred to the agency of original jurisdiction 
(AOJ).  


FINDING OF FACT

Depression was not manifest in service and is not 
attributable to service.  


CONCLUSION OF LAW

A depressive disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in July 2005, a rating decision in 
September 2005, a statement of the case in January 2006, and 
supplemental statements of the case in February 2006, April 
2006, and August 2006.  The July 2005 letter preceded the 
RO's initial adjudication in September 2005.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA has made all efforts to notify and to assist 
the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication is harmless.  
The Board finds that even if there is any defect with regard 
to the timing or content of any of the notices sent prior to 
the RO's initial adjudication, that defect is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant has had 
a meaningful opportunity to participate effectively in the 
processing of the claim with RO adjudication after receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last RO adjudication.  

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA examinations are of 
record.  See 38 C.F.R. § 3.159 (2006).  Thus, VA has 
fulfilled its duty to assist the veteran.  

Essentially, the veteran asserts that he had an onset of 
depression during service in Vietnam and that depression is a 
result of service.  Transcript at 3-4 (2007).  The Board 
notes that the veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, while competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See  Layno v. Brown, 6 Vet. App. 465 
(1994).  Consequently, he cannot provide a competent opinion 
regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534 WL 
1745833 Vet. App. June 15, 2007). 

In this case, the service medical records are negative for a 
diagnosis of depression.  While at service entrance he 
indicated that he had had depression, no complaints and no 
objective findings of depression are otherwise noted in the 
service medical records.  

The initial objective evidence of depression is the January 
2001 VA examination report showing a diagnosis of bipolar 
disorder and a May 2002 private record reflecting an 
assessment of depression.  To the extent that a history of 
depression since the 1970s was noted, such is a mere 
transcription of lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board notes that in a letter from received in October 
2005, J. B., R. Ph., stated that he had had owned a drug 
store between 1954 and 1987, and prescriptions filled by the 
store for the veteran during that time could have been for 
depression.  At best, the Board finds the statement to be 
speculative.  Regardless, the statement does not attribute 
depression to service.  In regard to the March 2000 statement 
of the veteran's ex-spouse to the effect that she noticed a 
change in the veteran's mood upon his return from Vietnam, 
the Board finds the remarkable gap in time between the 
veteran's separation from service and the first objective 
evidence of and/or treatment for a depressive disorder to be 
more probative of the date of onset.  

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon the statements 
provided, the Board finds such attempt to be inconsistent 
with the more probative contemporaneous record.  
Specifically, as noted, the service medical records are 
negative for a diagnosis of depression and psychiatric 
examination was normal at separation.  At the hearing in 
April 2007, the veteran indicated that early post-service 
medical records had been destroyed.  

In summary, the evidence establishes no depression during 
service, a normal psychiatric examination at separation, and 
no competent evidence that a depressive disorder is related 
to service.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Consequently, 
the benefits sought on appeal are denied.


ORDER

Service connection for depression is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


